DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 11, 12, 15, 16, and 18-25 are allowable. The restriction requirement among Groups I and II, as set forth in the Office action mailed on 09/25/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/25/2019 is withdrawn. The Examiner notes that Claim 1 (Group II) recites the particulars of Claim 16 (Group 1). Claim 1 is further amended by Examiner’s Amendment (see below).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
In response to the amendment filed on 07/01/2020, Claim 2, 8, 13, 14, and 17 are cancelled, Claims 1, 3-7, 9-12, 15, 16, 18-20 and newly added Claims 21-25 are pending examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Lee on 01/28/2021.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:
Claim 1. (Currently Amended) A device comprising: 
a needle guide body extending along a central axis between a distal end and a proximal end, 
a needle guide lumen extending through the distal and proximal ends of the needle guide body along the central axis, and 
a base monolithically attached to the needle guide body to define a non-variable patient-specific insertion path, wherein the needle guide body is removably attached to the base via the distal end of the needle guide body, 
a sheath guide body extending along the central axis between a distal end and a proximal end, and 
a sheath guide lumen extending through the distal and proximal ends of the sheath guide body along the central axis, wherein a size of the sheath guide lumen is approximate to the one or more dimensions of [[the]] a sheath, the needle guide lumen is contained with the sheath guide lumen, and the distal end of the sheath guide body is attached to the base[[.]]
wherein the needle guide body, the needle guide lumen, the base, the sheath guide body, and the sheath guide lumen are 	


Claim 10. (Currently Amended) The device of claim 9, wherein the sheath guide body is engageable with a distal end of [[a]] the sheath so that an exterior diameter of the sheath is coaxial with the central axis.


REASONS FOR ALLOWANCE
Claims 1, 3-7, 9-12, 15, 16, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Barth (US PGPub 2016/0038252) in view of Roose (US PGPub 2012/0041445), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 11, and 16.
The prior art of record fails to disclose the subject matter of Claim 11 which recites “the needle guide is removably attached to the base and the needle guide body is detached from the base without removing the distal end of the guidewire from the cavity”. The prior art of record, Barth, teaches part of the needle guide body can be removable (See Figures 21B-21C), however the prior art does not reach removing the needle guide body without removing the distal end of the guidewire. 
The prior art of record fails to disclose the subject matter of Claim 1 and 16 which recites “a base monolithically attached to the needle guide body” and “the needle guide lumen is contained within the sheath guide lumen, and the distal end of the sheath guide body is attached to the base”. The prior art fails to disclose a sheath guide which contains the needle guide lumen, wherein the needle guide lumen is monolithically attached to the base. 
Because none of the prior art documents of record teach a device and method of using the device as recited in Claims 1, 11, and 16 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 11, and 16 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED G GABR/Examiner, Art Unit 3771